Case 2:18-cv-10470-GW-SHK Document 39 Filed 05/06/20 Page 1 of 1 Page ID #:1294




   1
   2
   3
                                                JS-6
   4
   5
   6
   7
   8                              UNITED STATES DISTRICT COURT
   9                             CENTRAL DISTRICT OF CALIFORNIA
 10
 11
 12    KEVIN WALKER JONES,                           Case No. 2:18‐cv‐10470‐GW (SHK)

 13                                    Petitioner,
                                                     JUDGMENT
 14                         v.

 15    THE PEOPLE OF THE STATE OF
       CALIFORNIA, et al.,
 16
                                    Respondents.
 17
 18
             Pursuant to the Order Accepting Findings and Recommendation of United
 19
       States Magistrate Judge,
 20
             IT IS HEREBY ADJUDGED that this action is DISMISSED without prejudice.
 21
 22
 23    Dated: May 6, 2020

 24                                          HONORABLE GEORGE H. WU
                                             United States District Judge
 25
 26
 27
 28
